NO. 07-08-0422-CR; 07-08-0423-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 3, 2009
                          ______________________________

                         TIRSO TITO BARRERA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

    NO. A16367-0510, A16459-0511; HONORABLE ROBERT W. KINKAID, JUDGE
                      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant Tirso Tito Barrera appeals from the judgment revoking his community

supervision and sentencing him to two years in a state jail facility and imposing on him a

$2,000 fine. Appellant's attorney has filed a brief in compliance with Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and In re Schulman, 252 S.W.3d 403

(Tex.Crim.App. 2008) and certifies that there are no non-frivolous issues to appeal.

Agreeing with appointed counsel’s conclusion the record fails to show any arguably

meritorious issue that could support the appeal, we affirm the trial court’s judgment.
       In October 2005, appellant was indicted for burglary of a building committed on or

about September 26, 2005.1 In November 2005, appellant was indicted for burglary of a

building committed on or about September 20, 2005. In December 2005, appellant plead

guilty to each offense and was sentenced to two years in a state jail facility and a $2,000

fine was imposed against him. The court suspended appellant’s sentence and placed him

on community supervision for a period of three years. Appellant’s supervision was

conditioned on his compliance with specified terms and conditions.


       Thereafter, the State filed two Motions to Revoke Community Supervision. After a

hearing on each, the court continued appellant on community supervision. The State filed

a third Motion to Revoke Community Supervision in August 2008. This motion was heard

by the court in September 2008. The State abandoned the allegations in paragraph one

of each of its motions and appellant plead ”true” to the remaining allegations. The court

received signed stipulations of evidence in each cause indicating appellant’s plea of “true”

to the State’s allegations. Appellant testified, admitting to his continued use of crack

cocaine. Appellant also admitted to failing to report as required, to being delinquent in

paying required fees, to failing to attend alcoholics anonymous or narcotic anonymous

meetings as required, and to failing to participate in and complete the required community

service. Appellant also indicated to the court his desire to continue his community

supervision and enter into a rehabilitation program.




       1
           See Tex. Penal Code Ann. § 30.02 (Vernon 2003).

                                             2
     Based on appellant’s pleas of “true” and the evidence presented before it, the court

revoked appellant’s community supervision in each cause and assessed appellant’s

punishment at confinement in a state jail facility for two years. The court also imposed a

$2,000 fine against appellant in each cause and ordered the sentences to run concurrently.

The court certified appellant’s right of appeal in each cause, and he timely filed notice of

appeal.


       Thereafter, appellant's appointed appellate counsel filed a motion to withdraw and

a brief in support pursuant to Anders in which he certifies that he has diligently reviewed the

record and, in his professional opinion, under the controlling authorities and facts of this

case, there is no reversible error or legitimate grounds on which a non-frivolous appeal

arguably can be predicated. The brief discusses the procedural history of each case and

the proceedings in connection with the motions to revoke appellant’s community

supervision. Counsel discusses the applicable law and sets forth the reasons he believes

there are no arguably meritorious issues on which to appeal. Counsel has certified that a

copy of the Anders brief and motion to withdraw have been served on appellant, and that

counsel has advised appellant of his right to review the record and file a pro se response.

Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.–Waco 1994, pet. ref'd). By letter, this

Court also notified appellant of his opportunity to submit a response to the Anders brief and

motion to withdraw filed by his counsel. Appellant has not filed a response.




                                              3
       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.1991).


       Counsel notes the court did not abuse its discretion in revoking appellant’s

community supervision, particularly in light of the fact appellant was before the court on the

State’s third motion to revoke in less than three years. Appellant plead “true” to the all but

one of the State’s allegations. A plea of “true” to even one allegation in the State’s motion

is sufficient to support a judgment revoking community supervision. Cole v. State, 578
S.W.2d 127, 128 (Tex.Crim.App. 1979); Lewis v. State, 195 S.W.3d 205, 209

(Tex.App.–San Antonio 2006, pet. denied). We find also that the record provides no reason

to doubt that appellant freely, knowingly, and voluntarily entered his plea of “true” to the

allegations contained in the State’s motion to revoke.


        We note also the record does not support a contention that the court acted outside

the zone of reasonableness in imposing appellant’s sentence as it was within the range

proscribed by the Penal Code for this offense. See Tex. Penal Code Ann. § 30.02(c)(1)

(Vernon 2003); Tex. Penal Code Ann. § 12.35 (Vernon 2007). See also Jordan v. State,

495 S.W.2d 949, 952 (Tex.Crim.App. 1973); Rodriguez v. State, 917 S.W.2d 90, 92

(Tex.App.–Amarillo 1996, pet. ref’d) (Texas courts have traditionally held that as long as the

sentence is within the range of punishment established by the Legislature in a valid statute,

it does not violate state or federal prohibitions).

                                               4
      Our review convinces us that appellate counsel conducted a complete review of the

records. We have also made an independent examination of the entire record in each cause

to determine whether there are any arguable grounds which might support the appeals from

the revocations and sentences. We agree the records present no arguably meritorious

grounds for review. Accordingly, we grant counsel's motions to withdraw2 and affirm the

judgment of the trial court in each cause.




                                                 James T. Campbell
                                                     Justice



Do not publish.




        2
         Counsel shall, within five days after the opinion is handed down, send his client a
 copy of the opinion and judgment, along with notification of the defendant’s right to file a
 pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                             5